DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 20APR2022 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 20APR2022 have been fully considered but they are not persuasive:

Argument 1: Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps: “to accelerate the prosecution, independent claims now recite … Applicant therefore solicits withdrawal of the rejection of claims 1-20 under the second paragraph of 35 U.S.C. §112.”
Response 1: the Rejection is withdrawn.

Argument 2: Claims 1, 10, 11, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0169780 to MISHRA: “In contrast, Mishra determines an orientation change of a user device (e.g., Step 309 of FIG. 3; [0032]), and detects a focal point of the user, such as POIs (e.g., FIG. 6), rather than “clustering the respective location and orientation associated with the orientation changes [associated with a plurality of users],” much less about “clustering... to determine at least one common focal point associated with the orientation changes away from the mobile devices” of claim 1. 
Response 2: Noting e.g., P 0049 of the present published Specification reciting that “clustering” is different from machine learning or artificial intelligence, no clear definition of “clustering” is found in the disclosure. Lacking an explicit definition to the contrary, “clustering” is interpreted as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as an analysis to find similarity in a group. (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims).
As to “[associated with a plurality of users],” in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless, the Examiner respectfully disagrees and notes MISHRA ¶¶ 0026, 0034  - 0036, and 0085 as per the Rejection (below).

Argument 3: Claims 1, 10, 11, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0169780 to MISHRA: “In contrast, Mishra determines an orientation change of the user (e.g., Step 309 of FIG. 3; [0032], possible via a user device and detects static map features, such as landmarks, rather than a dynamic map incident occurring away from the mobile device, within a threshold proximity of the location detected and based on user generated content” of claim 15 (e.g., a traffic incident, a road closure, a traffic jam, a firework event, a parade, a building fire, a point of interest, a natural feature, terrain, etc., [0048]). The Examiner’s interpretation of “a map incident/feature as a mere movement/motion of the mobile device (p. 4, last two lines of the OA) which cannot be “away from the mobile device” as in claim 15. Since Mishra is silent with respect to the claimed map incidents, it cannot and does not “detect the map incident occurring away from the mobile device and within a threshold proximity of the location based on user generated content” of claim 15.
Response 3: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“dynamic map incident,” “e.g., a traffic incident, a road closure, a traffic jam, a firework event, a parade, a building fire, a point of interest, a natural feature, terrain, etc.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While it is argued that MISHRA does not disclose “a traffic incident, a road closure, a traffic jam, a firework event, a parade, a building fire, a point of interest, a natural feature, terrain, etc.” this examples are not claimed nor expressly defined as “incidents” in the present disclosure.
The Examiner further notes that anything detected/captured by the mobile’s camera is interpreted as being “away from the mobile device.”

Argument 4: Claims 1, 10, 11, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0169780 to MISHRA: “Independent claim 18 is amended to recite …”
Response 4: Claims 18 – 20 have been indicated as allowable (noting interpretation of “traffic”).

Prior Art

While not relied on or cited to disclose the present application, the Examiner notes additional prior art believed to be pertinent or significant to the present application has included in the PTO-892 Notice of References Cited.

Allowable Subject Matter

Claims 18 - 20 allowed. The Examiner notes that consistent with e.g., P 0064 of the present published Specification, “traffic” is interpreted as vehicular traffic.

Examiner’s Note

While (correctly) indicated as “Currently Amended,” Claim 10 does not appear to be a markup/redline of the Claim 10 of record (i.e., the as originally disclosed in 11NOV2020). See e.g., MPEP 714 Amendments, Applicant’s Action: 37 C.F.R. 1.121   Manner of making amendments in application.: (c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions): (2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0169780 to MISHRA.
1. (Currently Amended) A method comprising:
determining respective orientation changes of a plurality of mobile devices moving in a geographic area based on sensor data collected from one or more sensors of the mobile devices (one or more devices within close proximity of one or more users may be utilized to determine viewing direction of the one or more users. … the sensor data includes location information, head-tracking information, gaze-tracking information, physical movement information, one or more user gestures, or a combination thereof. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. … several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. [¶ 0028]. The Examiner notes: 1) orientation is interpreted as simply the mobile device’s position in a geographic area/space and consistent with e.g., ¶ 0046 of the present Specification, an orientation change of a mobile device can result from – at least – any movement in the geographic space; and 2) consistent with e.g., ¶ 0038, lacking an explicit definition or requirement to the contrary, and/or any specific/defined spatial or geographic boundary, “geographic area” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as simply an extent of space without specified boundaries (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims)), 
wherein the orientation changes of the mobile devices are caused by user movements of the mobile devices to capture images of 
a map incident occurring away from the mobile devices, 
a map feature existing away from the mobile devices, or 
a combination thereof
(one or more cameras with two-dimensional and/or three-dimensional capabilities may capture and/or process image and/or data related to viewing point (e.g., gaze) associated with one or more users … the gaze tracking information may be captured and/or processed in conjunction with orientation and movement of a user's head. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. For example, several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. In one embodiment, one or more devices may share viewing information associated with a plurality of users with one or more other devices and/or service providers. For example, several users in a car may be utilizing glasses including various sensors, whereby the sensors may capture viewing information for each user and share that information with another device in close proximity (e.g., a mobile phone, a tablet, etc.) In various embodiments, the sensors available on a device may determine one or more information items associated with the one or more viewing points, objects, subjects, POIs, and the like. For example, the one or more information items may include, but not limited to, geo-location information, device information, user preferences, user mood, metadata associated with the object, subject, POI, a content item (e.g., an image of the POI, object, subject, etc.). [¶ 0028]. The Examiner notes that: 1) any “captured viewing information” is interpreted as being external to the device/camera (i.e., “away from”); and 2) the capturing itself is interpreted as detection/determination of a map incident/feature.);
determining a respective location and orientation per orientation change based on the sensor data (the sensors available on a device may determine one or more information items associated with the one or more viewing points, objects, subjects, POIs, and the like. For example, the one or more information items may include, but not limited to, geo-location information, device information, user preferences, user mood, metadata associated with the object, subject, POI, a content item (e.g., an image of the POI, object, subject, etc.). [¶ 0028]. The Examiner notes that any “captured viewing information” is interpreted as being external to the device/camera (i.e., being “away from”));
clustering the respective location and orientation associated with the orientation changes to determine at least one common focal point associated with the orientation changes; detecting 
the map incident, 
the map feature, or 
a combination thereof 
within a threshold proximity of the at least one common focal point based on user generated content (one or more sensors on one or more devices may capture sensor data (e.g., images, videos, location information, speed, direction, etc.) associated with various objects, subjects, POIs, etc. for processing and determining one or more associated information items. [¶ 0026] … one or more applications and/or modules on one or more devices, service providers, and/or content providers process an image, a video, an audio recording, location information, and the like sensor information for identifying one or more objects, subjects, POIs, and/or items that one or more users may be looking at. For example, one or more image detection processes (e.g., algorithms, software, etc.) may be utilized to identify items/objects shown in an image. [¶ 0034] … the system 100 determines one or more neighboring items associated with the one or more items … the one or more applications and/or modules may determine and/or identify one or more neighboring items, in close proximity, of the one or more items. [¶ 0035] … the system 100 determines at least one direction along which the at least one user is looking based, at least in part, on the sensor data. … one or more applications and/or modules may utilize data from one or more sensors at one or more devices to determine a user viewing point, viewing angle, focal point, viewing direction, and the like, wherein one or more data points from one or more sensors may be utilized. … the one or more sensors may be at one or more devices, whereby one or more of the devices and/or sensors may coordinate sharing, processing, and/or storage of the sensor data. [¶ 0036] … The diagram 600 also depicts a plurality of users, for example, 609 and 611 (e.g., in a car) where the users may be utilizing various UEs 101. In one example, the viewing direction of the user 609 may be determined to be within indicators and a focal point at subject 615 and the viewing direction of the user 611 is determined to be within indicators 617a and 671b with a focal point at subject 619. In various embodiments, the UEs of the users 609 and 611 may collaborate with each other on any of steps for determining sensor data, subjects, and associated information for generating one or more bookmarkings. In one embodiment, an image and sensor data associated with a neighboring subject near/next to a subject determined to be the focal point of a user may also be captured, for example, to be utilized as an additional reference point for identifying a subject that a user may be looking at and may be interested in generating a bookmarking for. In one example, subject 621 may be captured as a neighboring subject for the subjects 615 and/or 619. In one embodiment, if sensor data associated with a certain subject (e.g., 615) is missing one or more information items, sensor data associated with a neighboring subject (e.g., 621 and/or 603) may be utilized to determine the missing one or more information items. [P 0085]. The Examiner notes that: 1) map incident and map feature are interpreted consistent with e.g., ¶ 0048 of the present Specification (e.g., a traffic incident, a road closure, a traffic jam, a firework event, a parade, a building fire, a point of interest, a natural feature, terrain, etc.); 2) sans a claimed method step or mechanism of associating a simple change to a mobile device orientation (i.e., movement/motion) to a tangible map incident/feature, a map incident/feature is interpreted to be the mere movement/motion of the mobile device; 3) the mere fact of a user or users intentionally/explicitly capturing an image or images by directing/pointing/focusing a camera (image sensor) on/at an incident/feature/object/subject is interpreted as the user orienting the camera/sensor at/towards the incident/feature/object/subject; 4) “clustering” is generically interpreted as a method of identifying similar groups of data in a dataset; and 5) ambiguous as to whether “user generated content” is other than the “captured images.”); and
causing a transmission of at least one notification of the detected map incident, the detected map feature, or a combination thereof (a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. … one or more devices may share viewing information associated with a plurality of users with one or more other devices and/or service providers. For example, several users in a car may be utilizing glasses including various sensors, whereby the sensors may capture viewing information for each user and share that information with another device in close proximity (e.g., a mobile phone, a tablet, etc.). [¶ 0028]. Examiner notes that the term “notification” (or similar) does is not found in the present Specification.)

Regarding Claim 10 (Currently Amended), MISHRA discloses the method of claim 1.
MISHRA further discloses:
wherein 
the respective location of the orientation change is determined based on location sensor data of the sensor data (utilizing user devices (e.g., mobile phones, tablets, navigation systems, smart glasses/goggles/visors with sensors, etc.) including various sensors (e.g., global positioning system (GPS), camera, accelerometer, microphone, etc.) for capturing, processing, and/or storing (e.g., bookmarking) information and content (e.g., location information, speed, images, audio, etc.) associated with the devices and various items, objects, subjects, geo-locations (locations), POIs, and the like. [P 0025]. The Examiner notes that without claim or requirement as to the granularity of “location,” location of the orientation change is interpreted as being the location of the device capturing the image (e.g., a location of being in the vehicle)), and 
the respective orientation of the orientation change is determined based on magnetometer data of the sensor data (the UE 101 includes a DC collection module 113 that may include one or more location modules 201, magnetometer modules 203, accelerometer modules 205, sensors module 207, and multimedia module 209. [P 0056] … The magnetometer module 203 can be used in finding horizontal orientation of the UE 101. [P 0058])

Regarding Claim 11 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HENSHALL teaches: 
wherein the map incident, the map feature, or a combination thereof is further determined based on 
orientation change data collected from one or more other mobile devices moving with a threshold proximity, 
a threshold time period, or 
a combination thereof.

(one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. For example, several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users.  In one embodiment, one or more devices may share viewing information associated with a plurality of users with one or more other devices and/or service providers.  For example, several users in a car may be utilizing glasses including various sensors, whereby the sensors may capture viewing information for each user and share that information with another device in close proximity (e.g., a mobile phone, a tablet, etc.) In various embodiments, the sensors available on a device may determine one or more information items associated with the one or more viewing points, objects, subjects, POIs, and the like.  For example, the one or more information items may include, but not limited to, geo-location information, device information, user preferences, user mood, metadata associated with the object, subject, POI, a content item (e.g., an image of the POI, object, subject, etc.)

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2018/0299284 to WANG.

Regarding Claim 2 (Original), MISHRA discloses the method of claim 1.

While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor WANG teaches further comprising: 
initiating a verification of 
a previously observed map incident, 
a previously observed map feature, or 
a combination thereof based on the detected map incident, 
the detected map feature, or 
a combination thereof, and 
updating digital map data of a geographic database based on the verification.
(Turning now to FIG. 4A, illustrated is a flowchart showing a method for mapping and storing historical and real-time traffic accident information and alerting a user of the system to the traffic accident information … including storing a plurality of historical and real-time traffic accident data for different categories of users in database 101.  First, the system stores information or data relating to a plurality of historical or real-time traffic accidents involving, for example, vehicles, motorcyclists, bicyclists, or pedestrians (Step 401).  The system and method may also store a plurality of other traffic accident related information (Step 402), which may include reasons, time and location data, category of a person involved in an accident … Preferably, the traffic accident related information or data is stored in a temporary location within database 101 such that the data will not be used in any notifications regarding the related locations until the data is verified, for example, through receiving a predetermined number of positive ratings from additional users.  The system then updates database 101 such that the verified data or information may be accessed and used in notifications. [¶ 0132])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of WANG for advantage of provid[ing] a database comprising historical traffic accident relevant data … which is interactively correlated to crowdsourced traffic accident relevant data. (WANG: ¶ 0011)

Regarding Claim 14 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor WANG teaches further comprising: 
causing a presentation of 
the detected map incident, 
the detected map feature, or 
a combination thereof in 
an alert user interface, 
a mapping user interface, or 
a combination thereof.

(To provide a user engagement panel ("UEP") for crowdsourcing traffic accident relevant data from users to collect such data related to avoiding a potential traffic accident at a dangerous location or where a traffic accident previously occurred.  The UEP may include a display offering options to a user or divided into categories based on user type or accident type, and users may provide at least a portion of the crowdsourced traffic accident relevant data through the UEP, including but not limited to, reasons for a traffic accident for a location, and/or recommendations for avoidance of potential accidents for the location. [¶ 0012] …  Preferably, remote computing device 111 may be a device which allows a user to interact with computing system 100 by providing an interactive display where the user can see notifications, input text, make voice commands, etc. Computing device 111 can include means for local computing such as a microprocessor and memory devices, and may be configured to support a camera, a microphone, a touch screen display, a clock mechanism 116, and other devices.  If computing device 111 does not have a built-in display device, remote display device 113 may be utilized to output visual displays and/or audio.  Optionally, various functions of computing device 111 can include but are not limited to a phone call function, GPS tracking for geolocation mapping (i.e., latitude and longitude coordinates), taking a video or photograph, etc. [¶ 0057] … An embodiment of the inventive disclosure may also provide a street view function in UEP 115 of dangerous locations having a history of previous accidents.  This feature may let the users see the actual road conditions before they start driving to their intended destination and further help them avoid getting into the accidents.  Other media, for example, photographs, videos, etc., for such location may also be provided by the users or employees of the system of the mobile application.  [¶ 0068] … The specific UEP may display questions, answers, and comments about traffic accidents at specific locations, organize content to clarify reasons for the traffic accidents, provide recommendations and share ideas, photographs, videos, and comments on how to avoid traffic accidents, as well as provide a street view function with photographs or videos of locations with accident patterns (i.e., when a number of accidents at a location or within a region reaches a predetermined threshold number as defined by a user or by the system). [¶ 0071] … Remote computing device 111 may also include a display, which may be used to display a notification or other data to a user received from computing system 100.  The display may, for example, be an electronic touchscreen display such as an LCD display, an LED display, an active-matrix organic light emitting diode (AMOLED) display, etc. [¶ 0073] … The system may utilize an incentive method for information reporting because database 101 may include crowdsourced data from one or more users through means of UEP 115.  Crowdsourcing relies on the participation of many people who are incentivized for participation.  Basically, a user who posts and shares accident related information (i.e., preferably including reasons for the occurrence of a previous accident or the presence of any dangerous conditions for a location and/or recommendations for how to avoid potential accidents for the location) that receives a predetermined number of positive ratings may earn one or more rewards. [¶ 0123] … The user or an employee of the system may supplement reported information with photographs of the location and any written explanations in addition to the photographs in the specific UEP that are related to the location of the accident. [¶ 0129])

Motivation to combine the teaching of MISHRA with that of WANG given in Claim 2 above.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2019/0147620 to PINEL.

Regarding Claim 3 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor PINEL teaches further comprising: 
processing the sensor data to detect an activation of an image recording device of at least one of the mobile device, 
wherein the detecting of the map incident, the map feature, or a combination thereof is further based on the detected activation of the image recording device.

(mobile device 120 includes an integrated camera for capturing images. [¶ 0012] … Image repository 142 contains a collection of images and videos. … image repository 142 contains images of points of interest, including natural phenomena such as parks, mountains, beaches, forests, rivers, as well as manmade objects, such as monuments, buildings, bridges, cities, etc. [¶ 0014] … photo optimizer 152 analyses metadata associated with the identified images to determine that one of the identified images was taken from ground level facing west at 6:00 PM on October 10.sup.th.  Similarly, photo optimizer 152 determines that another one of the identified images was taken at an elevation commensurate with the second-floor terrace of a nearby restaurant to the east of the monument at roughly 3:00 PM on March 1st, as determined by a distance to objects on the ground, a barometric pressure, and a reflection of the sun.  Lastly, photo optimizer 152 applies OCR to a building address captured in the background of an identified image of the monument in conjunction with directional analysis to determine that the image was taken from the north at 11:00 AM on December 15th. [¶ 0025]. The Examiner notes that the existence of an image is, in and of itself, proof an image recording device was activated.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of PINEL for advantage of computer [that] identifies images of the point of interest and extracts image parameters from the identified images. (PINEL: ABSTRACT)

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2018/0126901 to LEVKOVA et al. (hereinafter “KEVKOVA”).

Regarding Claim 4 (Currently Amended), MISHRA discloses the method of claim 1.
MISHRA further discloses:
wherein at least one of the mobile devices is carried in a vehicle (For example, several users in a car may be utilizing glasses including various sensors, whereby the sensors may capture viewing information for each user and share that information with another device in close proximity (e.g., a mobile phone, a tablet, etc.). [P 0028] … The diagram 600 also depicts a plurality of users, for example, 609 and 611 (e.g., in a car) where the users may be utilizing various UEs 101. [P 0065])

While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor LEVKOVA teaches:
the method further comprising:
processing the sensor data to filter a vehicle movement of the vehicle from the user movement of a respective mobile device,
wherein 
the respective location and orientation, 
the common focal point, or 
a combination thereof 
is determined after the vehicle movement is filtered.

(The method 100 can be entirely or partially performed by a system on-board the vehicle (e.g., an onboard system).  The system can be an auxiliary system retrofitted onto the vehicle, the vehicle itself, a user device, or be any other suitable system. [¶ 0013] … the user device's location within the vehicle can be determined from one or more short-range connections established between the user device and one or more secondary endpoint(s) with known locations (e.g., beacons attached to the A-pillars, beacon attached proximal the driver volume). …  Determining the degree of user interaction with the device can optionally include filtering vehicle-induced device motion from user-induced device motion.  The motion can be filtered using: concurrently measured temperature (e.g., whether the motion is associated with an increase in ambient temperature), pattern matching (e.g., using patterns previously associated with vehicle motion, given the instantaneous measured vehicle kinematics), classification, or otherwise determined.  However, vehicle motion can be otherwise filtered from the user device motion. [¶ 0047]. The Examiner notes that without claim or requirement as to the granularity of “location,” location and orientation is interpreted as being the location of the device capturing the image (e.g., a location of being in the vehicle))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of LEVKOVA for advantage of new and useful system and method for driver distraction determination in the vehicle interaction field. (LEVKOVA: ¶ 0002)

Claims 5 and 9 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2016/0205238 to ABRAMSON et al. (hereinafter “ABRAMSON”).

Regarding Claim 5 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ABRAMSON teaches further comprising:
processing the sensor data to detect an alignment of at least one of the mobile device with respect to a plane of a window of a vehicle carrying the respective mobile device,
wherein the detecting of the map incident, the map feature, or a combination is further based on the detected alignment.

(At step 1526, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171 processes the one or more inputs with the visual capture and/or the indicators to determine a relationship between the inputs and the visual capture and/or the indicators.  That is, it can be appreciated that the processing of inputs from one or more of sensors 145 (and/or from other sources) together with the visual capture/indicators can further enhance the accuracy of determinations made and/or actions taken, such as the determination of the orientation and/or location of device 105, as referenced above.  For example, inputs from accelerometer 145A and/or gyroscope 145B can be processed together with the referenced visual capture/indicators in order to determine an orientation of the device 105 and/or a relative location of the device with increased accuracy.  That is, it can be appreciated that if the visual capture/indicators reflect scenery outside the vehicle, such visual capture/indicators can be processed to determine the direction in which the mobile device 105 is traveling. [¶ 0571] … in addition to identifying one or more indicators within a visual capture … determinations (such as those that can be computed based on the indicators, such as that the user of the device is a driver or passenger of the vehicle) can be further confirmed/verified by processing the visual capture(s)/indicator(s) with one or more other inputs in order to determine a relationship between them.  … a determination that the mobile device is pressed against the window (as opposed to held by the user just looking out of the window), in the required orientation, can be computed based on inputs originating at the accelerometer and/or gyroscope and/or other sensors.  In doing so, any number of determinations can be computed, in part in order to confirm that the device is being held in a manner consistent with being pressed against a window.  For example, (i) if it can be determined that the device moves/shakes relatively less than it would if it were held in a hand that is not supported by a window and/or door; (ii) if the device vibrates consistently with being held against a window; and/or (iii) if the visual capture(s) of the mobile device do not contain pixel blocks indicative of the device not being against window (e.g., near-fixed pixels on the borders of the visual capture showing the door or the roof or the window frame of the vehicle, etc.) in the preferred/required orientation that is consistent with a user pointing the rear-facing camera of the device out the window of a vehicle (wherein the camera sees light, the camera sees moving pixels, and/or the inward facing light sensor shows an amount of light consistent with pointing inward in the required orientation, as is known to those of ordinary skill in the art). [¶ 0576] … For example, a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above).  The visual capture/indicators and/or other inputs can be processed to determine the stability of device 105, as described in detail above (thus further ensuring that the device is not being operated by a driver), while also determining a number of instances of simultaneous tactile interaction, as also described above. In particular, given that mobile device 105 will generally need to be supported against a vehicle's window in order to achieve both a) the proper orientation to obtain a suitable visual capture that confirms the orientation and/or location of mobile device 105, and b) the requisite stability (provided by lodging and/or supporting mobile device 105 against the window, wall panel, and/or door of the vehicle), it can be appreciated that achieving even this degree of orientation/stability requires substantial ongoing control of at least one of a user's hands, as depicted in FIG. 20. [¶ 0613])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of ABRAMSON for advantage of a system and method for mobile device context aware determinations. (ABRAMSON: ¶ 0010)

Regarding Claim 9 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ABRAMSON teaches further comprising:
processing the sensor data to detect a change in user interaction activity data associated with at least one of the mobile device in combination with the orientation change,
wherein the map incident, the map feature, or a combination thereof is further determined based on the change in the user interaction activity data.

(In particular, given that mobile device 105 will generally need to be supported against a vehicle's window in order to achieve both a) the proper orientation to obtain a suitable visual capture that confirms the orientation and/or location of mobile device 105, and b) the requisite stability (provided by lodging and/or supporting mobile device 105 against the window, wall panel, and/or door of the vehicle), it can be appreciated that achieving even this degree of orientation/stability requires substantial ongoing control of at least one of a user's hands, as depicted in FIG. 20. [¶ 0613])

Motivation to combine the teaching of MISHRA with that of ABRAMSON given in Claim 5 above.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2017/0168770 to ZHAO.

Regarding Claim 6 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ZHAO teaches further comprising:
processing the sensor data to detect a movement that extends at least one of the mobile device from inside a vehicle to outside the vehicle before initiating an image recording mode on the respective mobile device,
wherein the detecting of the map incident, the map feature, or a combination thereof is further based on the detected movement.

(videos stored locally or downloaded may be played by using the vehicle computer 102, photographs (for example, photographs taken by the passengers by stretching their mobile phones outside the windows) taken by the may be displayed, and calls may be made by using the vehicle computer 102. [¶ 0152])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of ZHAO for advantage where the [size] of the display of the vehicle computer 102 is greater than that of the smart phone 101, and thus the player has a better play effect.  Therefore, the operation data output by the vehicle computer 102 may achieve a better effect and user experience. (ZHAO: ¶ 0152])

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2018/0154908 to CHEN.

Regarding Claim 7 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor CHEN teaches further comprising:
processing the sensor data to detect an air pressure change in combination with the orientation change of at least one of the mobile devices,
wherein the detecting of the map incident, the map feature, or a combination thereof is further based on the detected air pressure change.

(In the multi-purpose vehicle smart monitoring system, the smart sensing device 11 includes a high-sensitivity gyroscope sensor with an amplitude sensing function of sensing an amplitude frequency, a speed and a micro change of an angle, and an air pressure sensor capable of sensing changes of air-flow differential pressure in a vehicle. [¶ 0014] … According to the multi-purpose vehicle smart monitoring system, the automatic monitoring equipment 12 includes at least three wide-angle monitoring camera heads with night vision functions; at the dark night, clear pictures around the vehicle may be monitored through an infrared imaging technology; a group of infrared night vision smart light supplementing LEDs (Light Emitting Diodes) (infrared night vision light supplementing LEDs are started for infrared night vision light supplementation only when the sensor senses that the air-flow differential pressure generated in the vehicle such as the vehicle door or the vehicle window changes, or senses that someone intrudes into the vehicle, and the LEDs do not need to work in other states) are provided; the multi-purpose vehicle smart monitoring system is installed above a front windshield of the vehicle, and may monitor environments inside and outside the vehicle panoramically at 360 degrees in front, back, left and right directions under any light rays; the automatic monitoring equipment 12 also may automatically switch a lens to automatically detect a moving target, namely movably detecting and automatically recording a moving target appearing in a monitoring lens (a detection range: automatically detecting moving targets such as persons inside and outside the vehicle or other vehicles), and the safety of your vehicle may be protected all the time via moving detection; at night or in bad weather, the WI-FI of the wireless interconnection device 14 in the system may be also connected to the smart phone or the PC mobile terminal 2 of the vehicle owner, or is wiredly connected to a built-in image display device of the vehicle for night-vision displaying to realize infrared night vision safe driving assistance monitoring, so that the multi-purpose vehicle smart monitoring system realizes safe driving assistance functions such as dazzle light shielding, clear seeing in a foggy day and night vision assistance in weather with bad light, such as backlighting, night, daytime, snowy days, foggy days and rainy days to allow the driver to still have a clear view in a dark area beside headlamp lighting; if someone intrudes into a driving route, the system will capture the pedestrian with infrared rays and sound an alarm. [¶ 0015])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of CHEN for advantage of a multi-purpose vehicle smart monitoring system which is capable of enabling a vehicle owner to learn about real-time conditions of a vehicle and audio and video information inside and outside the vehicle. (CHEN: ¶ 0001)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2013/0297599 to HENSHALL.

Regarding Claim 8 (Currently Amended), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HENSHALL teaches further comprising:
processing the sensor data to detect a change in wind noise in combination with the orientation change of at least one of the mobile devices,
wherein the detecting of the map incident, the map feature, or a combination thereof is further based on the detected change in wind noise.

(User Activity Module 912 may be communicatively coupled to Sensors 940 and receive data indicative of user activity; for example, GPS data about location of use, ambient sound information from a microphone, visual data from a camera … device movement from a gyroscope, etc. [¶ 0102] … The Distractor Factor value is dynamically calculated in one example based upon numerous data, such as: … accelerometer data related to patterns of device movement, limb jerking, foot kicking, etc.; microphone data reflecting ambient noise, which can be used to determine location in lieu of GPS data (e.g., wind noise suggests a user is in a car). [¶ 0145] … Another example input to Distractor Factor Module 1214 is from a GPS or other location detection approach, such as in a mobile phone that aspects of an embodiment of the system are executing on, or which may be communicatively coupled to a device executing aspects of the system.  Example input data from a GPS or other location detection approach that is used in the determination of the Distractor Factor value may be where the device is located and how it is moving (is the user in a vehicle). [¶ 0153]) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of HENSHALL for advantage of microphone data reflecting ambient noise, which can be used to determine location in lieu of GPS data. (HENSHALL: ¶ 0145)

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2012/0296559 to GUEZIEC et al. (hereinafter “GUEZIEC”).

Regarding Claim 12 (Original), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor GUEZIEC teaches:
wherein the detected map incident includes a traffic incident (Mobile device 130 may also provide active data to crowd sourcing management server 170.  A user may capture an image or video of a traffic incident or create an incident report by providing information of a collision, stalled car, or other event that affects traffic.  The user may provide the image, video, or incident report to the device application, which in turn transmits the content to crowd sourcing management server 170. [¶ 0022] … Crowd sourcing management server 170 may include one or more servers, including one or more network servers, web servers, applications servers and database servers, that receive crowd source data from mobile devices 110, 130 and 140, aggregate and organize the data, and provide traffic data to a device application on any of mobile devices 110, 130 or 140.  Data is received from a plurality of remote mobile device applications regarding current traffic information.  The traffic information is aggregated to create a unified set of data and broadcast to mobile devices to which the data is relevant. [¶ 0025] … Data collection module 260 may collect data from device application 115 and mobile device 110 with respect to crowd sourcing data.  The crowd sourcing data may include current location, speed and acceleration of the mobile device. [¶ 0033])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of GUEZIEC for advantage of improved traffic data processing (GUEZIEC: ¶ 0004)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of U.S. Patent Publication 2014/0257688 to CHAO et al. (hereinafter “CHAO”).

Regarding Claim 13 (Original), MISHRA discloses the method of claim 1.
While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor CHAO teaches:
wherein the detected map incident, the detected map feature, or a combination thereof relates to indoor mapping (The term landmark or "point of interest" (POI) refers to distinct features in the environment around the MS, which may be natural or manmade and may be indoors or outdoors.  POIs may include various objects with distinguishing features including structures, kiosks, buildings, storefronts, natural features, signs of various types, such as name boards, office numbers, store signs, billboards, etc. … The locations of POIs may be known in advance and stored along with maps, including visibility maps of and/or related to the POI, images of the POIs and distinctive features of the POIs identified in the stored images. [¶ 0022])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA with that of CHAO for advantage of systems and methods to enhance the accuracy and reliability of location estimations provided by landmark based positioning systems. (CHAO: ¶ 0003)

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of ABRAMSON and ZHAO.

Regarding Claim 15 (Currently Amended), MISHRA discloses an apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (FIG. 9 illustrates a computer system 900 upon which an embodiment of the invention may be implemented.  Although computer system 900 is depicted with respect to a particular device or equipment, it is contemplated that other devices or equipment (e.g., network elements, servers, etc.) within FIG. 910 can deploy the illustrated hardware and components of system 900. [¶ 0088] … A processor (or multiple processors) 902 performs a set of operations on information as specified by computer program code. [¶ 0090] … Computer system 900 also includes a memory 904 coupled to bus 910.  The memory 904, such as a random access memory (RAM) or any other dynamic storage device, stores information including processor instructions. [¶ 0091]), cause the apparatus to perform at least the following, 
process sensor data collected by one or more sensors of a mobile device moving in a geographic area (the sensor data includes location information, head-tracking information, gaze-tracking information, physical movement information, one or more user gestures, or a combination thereof. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. … several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. [¶ 0028] … Computer system 900 also includes a memory 904 coupled to bus 910.  The memory 904, such as a random access memory (RAM) or any other dynamic storage device, stores information including processor instructions for efficiently utilizing sensor data for auto bookmarking of information in one or more applications. [¶ 0091]), 
determine a location associated with the alignment, the movement, or a combination thereof based on the sensor data (the sensor data includes location information, head-tracking information, gaze-tracking information, physical movement information, one or more user gestures, or a combination thereof. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. … several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. [¶ 0028] … the sensor data includes location information, head-tracking information, gaze-tracking information, physical movement information, one or more user gestures, or a combination thereof. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users close proximity may be looking at. … several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. [¶ 0028] … directional information from one or more sensors may be utilized to determine one or more items that one or more users may be looking at. … a compass direction, a GPS location, and/or a gyroscopic data may indicate user viewing direction, location of the user, and a viewing angle so that one or more items in focal point of the user may be determined. [¶ 0037]. The Examiner notes that without claim or requirement as to the granularity of “location,” location of the orientation change is interpreted as being the location of the device capturing the image (e.g., a location of being in the vehicle)); 
detect the map incident away from the mobile device and within a threshold proximity of the location based on user generated content (the sensor data includes location information, head-tracking information, gaze-tracking information, physical movement information, one or more user gestures, or a combination thereof. … a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. For example, a gyroscope sensor in a device may detect a device movement (e.g., worn by the user, moved by the user, etc.) from one direction to another. … a user may point a device (e.g., a camera, a mobile phone, etc.) in a certain direction and/or at a certain object, subject, POI, and the like. … one or more devices may determine one or more viewing points, objects, subjects, POIs, and the like which a plurality of users in close proximity may be looking at. … several users may be in a close proximity (e.g., in a car, on a bus, on a train, walking nearby, etc.), wherein one or more devices may determine the viewing point of the plurality of the users. … the sensors available on a device may determine one or more information items associated with the one or more viewing points, objects, subjects, POIs, and the like.  For example, the one or more information items may include, but not limited to, geo-location information, device information, user preferences, user mood, metadata associated with the object, subject, POI, a content item (e.g., an image of the POI, object, subject, etc.). [¶ 0028].); and
cause a transmission of at least one notification of the detected map incident (a first device may be utilized to detect an object, a subject, a POI, a viewing point that the user may be looking at. … one or more devices may share viewing information associated with a plurality of users with one or more other devices and/or service providers. For example, several users in a car may be utilizing glasses including various sensors, whereby the sensors may capture viewing information for each user and share that information with another device in close proximity (e.g., a mobile phone, a tablet, etc.). [¶ 0028]. Examiner notes that the term “notification” (or similar) does is not found in the present Specification.)

While MISHRA does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor ABRAMSON teaches:
to detect at least one of: 
(1) an alignment of the mobile device with respect to a plane of a window of a vehicle carrying the mobile device to capture an image of a map incident (At step 1526, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171 processes the one or more inputs with the visual capture and/or the indicators to determine a relationship between the inputs and the visual capture and/or the indicators.  That is, it can be appreciated that the processing of inputs from one or more of sensors 145 (and/or from other sources) together with the visual capture/indicators can further enhance the accuracy of determinations made and/or actions taken, such as the determination of the orientation and/or location of device 105, as referenced above.  For example, inputs from accelerometer 145A and/or gyroscope 145B can be processed together with the referenced visual capture/indicators in order to determine an orientation of the device 105 and/or a relative location of the device with increased accuracy.  That is, it can be appreciated that if the visual capture/indicators reflect scenery outside the vehicle, such visual capture/indicators can be processed to determine the direction in which the mobile device 105 is traveling. [¶ 0571] … By way of further illustration, in certain implementations, in addition to identifying one or more indicators within a visual capture, as describe in detail above, determinations (such as those that can be computed based on the indicators, such as that the user of the device is a driver or passenger of the vehicle) can be further confirmed/verified by processing the visual capture(s)/indicator(s) with one or more other inputs in order to determine a relationship between them.  For example, it can be appreciated that a determination that the mobile device is pressed against the window (as opposed to held by the user just looking out of the window), in the required orientation, can be computed based on inputs originating at the accelerometer and/or gyroscope and/or other sensors. In doing so, any number of determinations can be computed, in part in order to confirm that the device is being held in a manner consistent with being pressed against a window. [¶ 0576] … For example, a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above).  The visual capture/indicators and/or other inputs can be processed to determine the stability of device 105, as described in detail above (thus further ensuring that the device is not being operated by a driver), while also determining a number of instances of simultaneous tactile interaction, as also described above. In particular, given that mobile device 105 will generally need to be supported against a vehicle's window in order to achieve both a) the proper orientation to obtain a suitable visual capture that confirms the orientation and/or location of mobile device 105, and b) the requisite stability (provided by lodging and/or supporting mobile device 105 against the window, wall panel, and/or door of the vehicle), it can be appreciated that achieving even this degree of orientation/stability requires substantial ongoing control of at least one of a user's hands, as depicted in FIG. 20. [¶ 0613])

Motivation to combine the teaching of MISHRA with that of ABRAMSON given in Claim 5 above
While the combination of MISHRA and ABRAMSON does not explicitly teach, or is not relied on to teach, in the same field of endeavor ZHAO teaches:
to detect at least one of: 
(2) a movement that extends the mobile device from inside the vehicle to outside the vehicle to capture an image of a map incident (videos stored locally or downloaded may be played by using the vehicle computer 102, photographs (for example, photographs taken by the passengers by stretching their mobile phones outside the windows) taken by the may be displayed, and calls may be made by using the vehicle computer 102. [¶ 0152])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA and ABRAMSON with that of ZHAO for advantage where the [size] of the display of the vehicle computer 102 is greater than that of the smart phone 101, and thus the player has a better play effect.  Therefore, the operation data output by the vehicle computer 102 may achieve a better effect and user experience. (ZHAO: ¶ 0152])

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of ABRAMSON, ZHAO, and HENSHALL.

Regarding Claim 16 (Original), the combination of MISHRA, ABRAMSON, and ZHAO teaches the apparatus of claim 15.
ZHAO further teaches:
wherein the mobile device is moved outside the vehicle before an image recording mode is initiated on the mobile device (videos stored locally or downloaded may be played by using the vehicle computer 102, photographs (for example, photographs taken by the passengers by stretching their mobile phones outside the windows) taken by the may be displayed, and calls may be made by using the vehicle computer 102. [¶ 0152])

Motivation to combine the teaching of MISHRA and ABRAMSON with that of ZHAO given in Claim 15 above.
While the combination of MISHRA, ABRAMSON, and ZHAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HENSHALL teaches:
wherein the apparatus is further caused to:
process the sensor data to detect an air pressure change, a change in wind noise, or a combination thereof, thereby determining the movement extending the mobile device outside the vehicle (User Activity Module 912 may be communicatively coupled to Sensors 940 and receive data indicative of user activity; for example, GPS data about location of use, ambient sound information from a microphone, visual data from a camera … device movement from a gyroscope, etc. [¶ 0102] … The Distractor Factor value is dynamically calculated in one example based upon numerous data, such as: … accelerometer data related to patterns of device movement, limb jerking, foot kicking, etc.; microphone data reflecting ambient noise, which can be used to determine location in lieu of GPS data (e.g., wind noise suggests a user is in a car). [¶ 0145] … Another example input to Distractor Factor Module 1214 is from a GPS or other location detection approach, such as in a mobile phone that aspects of an embodiment of the system are executing on, or which may be communicatively coupled to a device executing aspects of the system.  Example input data from a GPS or other location detection approach that is used in the determination of the Distractor Factor value may be where the device is located and how it is moving (is the user in a vehicle). [¶ 0153])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA, ABRAMSON, and ZHAO with that of HENSHALL for advantage of microphone data reflecting ambient noise, which can be used to determine location in lieu of GPS data. (HENSHALL: ¶ 0145)

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over MISHRA in view of ABRAMSON, ZHAO, HENSHALL , and PINEL.

Regarding Claim 17 (Currently Amended), the combination of MISHRA, ABRAMSON, and ZHAO teaches the apparatus of claim 15.
While the combination of MISHRA, ABRAMSON, and ZHAO does not explicitly teach, or is not relied on to teach, in the same field of endeavor, PINEL teaches:
wherein the apparatus is further caused to:
process the sensor data to detect an activation of an image recording device of the mobile device, wherein the detecting of the map incident is further based on the detected activation of the image recording device (mobile device 120 includes an integrated camera for capturing images. [¶ 0012] … Image repository 142 contains a collection of images and videos. … image repository 142 contains images of points of interest, including natural phenomena such as parks, mountains, beaches, forests, rivers, as well as manmade objects, such as monuments, buildings, bridges, cities, etc. [¶ 0014] … photo optimizer 152 analyses metadata associated with the identified images to determine that one of the identified images was taken from ground level facing west at 6:00 PM on October 10.sup.th.  Similarly, photo optimizer 152 determines that another one of the identified images was taken at an elevation commensurate with the second-floor terrace of a nearby restaurant to the east of the monument at roughly 3:00 PM on March 1st, as determined by a distance to objects on the ground, a barometric pressure, and a reflection of the sun.  Lastly, photo optimizer 152 applies OCR to a building address captured in the background of an identified image of the monument in conjunction with directional analysis to determine that the image was taken from the north at 11:00 AM on December 15th. [¶ 0025]. The Examiner notes that the existence of an image is, in and of itself, proof an image recording device was activated.) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MISHRA, ABRAMSON, and ZHAO with that of PINEL for advantage of computer [that] identifies images of the point of interest and extracts image parameters from the identified images. (PINEL: ABSTRACT)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644